Exhibit 10.2

EXECUTION COPY

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (the
“Agreement”), dated as of May 26, 2011, is made by and between Skyworks
Solutions, Inc., a Delaware corporation (“Buyer”), and Richard K. Williams, an
individual residing in the State of California (the “Stockholder”). The Buyer
and the Stockholder are each referred to in this Agreement as a “Party” and
collectively as the “Parties.”

RECITALS

A. The Buyer, PowerCo Acquisition Corp., a Delaware corporation (the “Merger
Sub”), and Advanced Analogic Technologies, Inc., a Delaware corporation (the
“Company”) have entered into an Agreement and Plan of Merger, dated as of
May 26, 2011 (the “Merger Agreement”), pursuant to which the Buyer will acquire
the Company through a merger of Merger Sub with and into the Company. After
giving effect to the Merger, the Company will be a wholly-owned subsidiary of
the Buyer (the “Merger”).

B. The Company is engaged, either directly or through subsidiaries, in the
business of developing, designing, manufacturing, licensing, marketing, selling
and distributing power management semiconductors and related software (the
“Business”). (For the purpose of clarity: The Company does not engage in
business, applications or software unrelated to power management semiconductors
(such as microprocessors, digital memory, discrete sensors and biotech). It also
does not engage in devices and circuits used in motor drive.)

C. The parties acknowledge that the relevant market for the Business is
worldwide in scope and that intense worldwide competition exists for the
products and services of the Business.

D. The Stockholder has a substantial equity interest in the Company and will
receive significant cash and stock proceeds and other valuable consideration as
a result of the Merger. The Stockholder is a member of the Company’s board of
directors, an executive officer of the Company and one of the Company’s key
employees, and acknowledges that he has detailed knowledge of competitively
sensitive and important Confidential Information and trade secrets of the
Company, including information regarding the Company’s plans and relationships
with customers, suppliers and others. The Stockholder recognizes the Buyer’s
interest, as a purchaser of the Company, in protecting, among other things, the
relationships that the Company and its subsidiaries have with customers and
suppliers and the goodwill associated with their ongoing business.

E. The Parties agree that it is their mutual desire that the entire goodwill of
the Company and its business be transferred to the Buyer as part of the Merger,
and they acknowledge that they explicitly considered the value of the goodwill
to be transferred in the Merger, and that such goodwill was valued as a
component of the consideration to be paid by the Buyer in and for the Merger.
The Parties further agree that the Buyer’s failure to receive the entire
goodwill contemplated by the Merger would have affected the Buyer’s willingness
to enter into the Merger Agreement or reduced the value of the Merger and the
Company to the Buyer and the price the Buyer was willing to pay to acquire the
Company.



--------------------------------------------------------------------------------

EXECUTION COPY

 

F. The Stockholder acknowledges and agrees that it is his intention to transfer
the goodwill reflected in the capital stock of the Company that he owns and that
the Stockholder has a material economic interest in the consummation of the
Merger. The Stockholder has considered the effects of this Agreement, considers
them reasonable and, in order to induce the Buyer to enter into the Merger
Agreement and consummate the Merger, the Stockholder has agreed to enter into
and be bound by this Agreement.

Accordingly, the Parties are executing and delivering this Agreement
contemporaneously with the execution and delivery of the Merger Agreement, and
that the continued effectiveness of this Agreement is a condition to the Buyer’s
obligations to consummate the Merger.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Buyer and the
Stockholder, for themselves and their successors and assigns, and intending to
be legally bound, hereby agree as follows:

AGREEMENTS

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings.

(a) “Affiliate” of a Person means any other Person that directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with the first Person. For purposes of this definition, “control”
of a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of voting securities, (including, but not limited to, the
ownership of ten percent (10%) or more of the voting securities of the Person),
by contract, as trustee or executor or otherwise.

(b) “Company Customer” means (i) any Person to whom or which the Company or any
of its subsidiaries is currently selling products or providing services or with
whom or which the Company or any of its subsidiaries currently has a signed
agreement to sell products or provide services, (ii) any Person to whom or which
the Company or any of its subsidiaries sold products, provided services or
signed an agreement to sell products or provide services during the twenty-four
(24) month period immediately preceding the Effective Time, (iii) any Person to
whom or which the Company or any of its subsidiaries has contacted, solicited or
provided a proposal for services, or any Person who has contacted or solicited
the Company or any of its subsidiaries regarding products or services of the
Company or any of its subsidiaries, during the twenty-four (24) month period
immediately preceding the Effective Time, (iv) any Person whom the Stockholder
knows or has reason to know the Company or any of its subsidiaries currently
plans to solicit as a client for its products or services, or future products or
services, or (v) any Affiliate of any Person described in clauses (i) through
(iv) above.

 

-2-



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) “Confidential Information” means any and all confidential and proprietary
information pertaining to the Company or any of its subsidiaries, such as
proposals, plans, inventions, practices, systems, programs, subscriptions,
strategies, formulas, processes, methods, techniques, research, records,
suppliers, sources, customer lists, billing information, other forms of business
information, and trade secrets of every kind and character, whether or not they
constitute a trade secret under applicable law. The term Confidential
Information shall not include any information in the public domain or
information that is rightfully in the possession of a third party and is not
subject to a confidentiality obligation, provided that such information has not
entered the public domain or come into possession of a third party due to the
violation of any contractual, fiduciary or other legal obligation of the
Stockholder or any other person or entity.

(d) “Person” means an individual, corporation, limited liability company,
partnership, limited partnership, association, estate, trust, unincorporated
organization, governmental entity or authority (including, but not limited to,
any municipal, county or state entity, board, authority, agency or similar
organization), or any other entity or organization.

(e) “Restricted Period” means the period from and after the date hereof and
continuing until the twenty-four (24) month anniversary of the Effective Time
(as such term is defined in the Merger Agreement) of the Merger.

2. Non-Competition. As an inducement for the Buyer to enter into the Merger
Agreement and to consummate the Merger, and in connection with the sale of the
Stockholder’s equity interest in the Company pursuant to the Merger, the
Stockholder agrees that during the Restricted Period, the Stockholder shall not,
anywhere in the world, directly or indirectly engage, without the express prior
written consent of the Buyer after the date hereof, in any business or activity
in competition with the Business, whether as an employee, consultant, partner,
principal, agent, representative, equity holder or in any other individual,
corporate or representative capacity (without limitation by specific enumeration
of the foregoing), or render any services or provide any advice to any Person in
competition (or seeking to compete, directly or indirectly) with the Business (a
“Competing Business”). Nothing in this Section 2 shall prohibit the Stockholder
from (i) acquiring up to two percent (2%) of any class of outstanding equity
security of any competing business whose equity securities are regularly traded
on a national securities exchange or The Nasdaq Market, (ii) making or holding a
passive investment in a venture fund, angel fund, or similar investment vehicle
that invests in a competing business representing less than two percent (2%) of
the total investment of such venture fund, angel fund, or similar investment or
(iii) making or holding a passive investment in a private company engaged in a
competing business representing less than two percent (2%) of the total
investment of such private company; provided, that if the Stockholder is then an
employee of the Buyer, the Company or any of their respective subsidiaries, such
investment shall be permitted only if (i) such investment does not interfere
with the Stockholder’s duties and obligations to the Buyer, the Company and
their respective subsidiaries, as determined in good faith by the Board of
Directors of the Company (prior to the Effective Time) or the Buyer (following
the Effective Time) in its sole discretion and (ii) such shares shall not
constitute more than five percent (5%) of the Stockholder’s net worth.

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

 

3. Non-Solicitation of Employees. During the Restricted Period:

(a) The Stockholder shall not directly or indirectly solicit (or assist,
participate in or promote the solicitation of) any individual who is then
employed by the Buyer, the Company or any of their respective direct or indirect
subsidiaries to leave such employment. The Parties hereto agree that the placing
of general advertisements in newspapers, magazines or electronic media, or other
communication targeted to a generalized audience, in either case which are not
specifically aimed at the Buyer, the Company, or any of their respective direct
or indirect subsidiaries shall not, in itself, constitute a breach of this
Section 3.

(b) The Stockholder shall not disclose any intent that he may form to terminate
his employment with the Buyer, the Company or any of their respective direct or
indirect subsidiaries to any employee of the Buyer, the Company or any of their
respective subsidiaries prior to the earliest to occur of either the date on
which such employment terminates or the date on which the Buyer or the Company
provides notice to employees generally of such termination.

(c) If a former employee of the Company or any of its subsidiaries contacts the
Stockholder about (i) any business matter involving the Buyer, the Company or
any of their respective subsidiaries, or (ii) any matter involving the former
employee’s new business (including, but not limited to, prospective employment
with such new business), the Stockholder shall inform the former employee that
he cannot discuss the matter further.

4. Non-Solicitation of Company Customers. During the Restricted Period:

(a) The Stockholder shall not directly or indirectly solicit, divert or take
away, or assist in or attempt to solicit, divert or take away, the business or
patronage of any Company Customer.

(b) If a Company Customer contacts the Stockholder concerning the possibility of
a discontinuation or reduction of the Company Customer’s business with the
Buyer, the Company or any of their respective subsidiaries, the Stockholder
shall inform such Company Customer that he cannot discuss the matter further
without informing the Buyer and the Company.

(c) The Stockholder shall not disclose any intent that he may form to terminate
his employment with the Buyer, the Company or any of their respective
subsidiaries to any Company Customer prior to the termination of such employment
or the date, if earlier, on which the Buyer or the Company publicly discloses
such termination.

5. Confidentiality.

(a) The Stockholder acknowledges that Confidential Information has been and will
continue to be of central importance to the business of the Company and its
subsidiaries and that disclosure of it to or its use by others could cause
substantial loss to the Company and its subsidiaries and, following the
Effective Time, to the Buyer and its subsidiaries. Accordingly, from and after
the date of this Agreement, the Stockholder shall maintain the confidentiality
of all Confidential Information and shall not use or disclose any

 

-4-



--------------------------------------------------------------------------------

EXECUTION COPY

 

Confidential Information to any Person, for any reason or purpose, except (i) as
reasonably required to perform his duties to the Company and its subsidiaries as
a director, officer and/or employee thereof (or his duties to the Buyer and its
subsidiaries, as the case may be, following the Effective Time), and for their
sole benefit, or (ii) as required by law as described in Section 5(c) below.

(b) The obligations contained in Section 5(a) shall not apply to any information
which has: (i) become publicly known and made generally available through no
wrongful act of the Stockholder or of others who were under confidentiality
obligations as to the item or items involved, or (ii) been independently
acquired or developed by the Stockholder outside the scope of his duties at the
Company and its subsidiaries or any predecessor of the Company.

(c) If the Stockholder becomes legally obligated (by deposition, interrogatory,
request for documents, subpoena, civil investigation, demand or similar process)
to disclose any Confidential Information, the Stockholder shall provide the
Buyer and the Company with prompt written notice of such requirement so that the
Buyer or the Company, as the case may be, may seek a protective order or other
appropriate relief. If a protective order or other remedy is not obtained by the
Buyer or the Company, the Stockholder may furnish only that portion of
Confidential Information which is required pursuant to the legal process, and
(at the Buyer’s or the Company’s expense, as the case may be) shall exercise
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded such Confidential Information. If either during or after his
employment with the Buyer, the Company or any of their respective subsidiaries,
the Stockholder receives a subpoena or other inquiry related to a regulatory,
civil or criminal proceeding concerning any matter which may involve the Buyer,
the Company or any of their respective subsidiaries, whether or not such matter
could result in the Stockholder having to disclose any Confidential Information,
the Stockholder shall give prompt notice to the Buyer or the Company, as the
case may be, of the subpoena or inquiry and the matter covered thereby and any
information which the Stockholder is required to produce in connection
therewith.

6. Equitable Remedies. The Buyer and the Stockholder confirm that the
restrictions contained in this Agreement are, in view of the nature of the
business of the Company, reasonable and necessary to protect the legitimate
interests of the Buyer and that any breach of any material provision in this
Agreement will result in irreparable injury to the Buyer. Therefore, the
Stockholder hereby agrees that, in the event of any breach or threatened breach
of any material term or condition of this Agreement by the Stockholder, the
Buyer’s remedies at law will be inadequate and, in any such event, the Buyer
shall be entitled to commence an action for preliminary and permanent injunctive
relief and other equitable and monetary relief (including attorneys’ fees) in
any court of competent jurisdiction, and that if such relief is granted the
Buyer shall not be required to post any bond.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be interpreted and enforced pursuant to
the laws of the State of California, without giving any effect to the conflict
of laws rules or principles of any jurisdiction.

 

-5-



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.2 Dispute Resolution; Waiver of Jury Trial.

(a) All disputes, claims or controversies arising out of or in connection with
this Agreement shall be subject to the jurisdiction of the courts of the State
of California located in Santa Clara County, California and the United States
District Court for the Northern District of California, and each of the Company
and the Stockholder hereby waives any objection to the laying of venue in any
such court. Notwithstanding the previous sentence and provided both Parties
consent, the Parties may, at any time after the inception of a dispute, claim or
controversy arising out of or in connection with this Agreement, submit such
dispute, claim or controversy to binding arbitration under the rules of the
American Arbitration Association in effect at the inception of such dispute,
claim or controversy. The Parties shall cooperate fully with each other so that
any such dispute, claim or controversy submitted to binding arbitration pursuant
to this Section 7.2 may be resolved as expeditiously as possible.

(b) The prevailing Party in a proceeding commenced with respect to any dispute,
claim or controversy arising out of or in connection with this Agreement shall
be entitled to recover, in addition to any other relief awarded, its reasonable
costs and expenses, including attorneys’ and expert witness fees and
disbursements, of preparing for and participating in any such proceeding.

(c) The Buyer and the Stockholder each hereby waives the right to trial by jury
in all proceedings commenced with respect to any disputes, claims or
controversies arising out of or in connection with this Agreement.

(d) STOCKHOLDER HAS READ AND UNDERSTANDS THIS SECTION 7.2 WHICH DISCUSSES THE
WAIVER OF STOCKHOLDER’S RIGHT TO A JURY TRIAL. STOCKHOLDER UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT, STOCKHOLDER IS WAIVING HIS RIGHT TO A JURY TRIAL IN ALL
DISPUTES, CLAIMS OR CONTROVERSIES RELATING TO ANY ASPECT OF THIS AGREEMENT.

7.3 Amendments. This Agreement may not be changed, amended or modified orally.
This Agreement may be changed, amended or modified only by an agreement in
writing signed by the Party against whom enforcement of any such waiver, change,
amendment, modification or discharge may be sought.

7.4 Assignment. This Agreement shall be binding upon and inure to the benefit of
the executors, administrators, heirs, successors, and assigns of the Parties;
provided, however, that this Agreement shall not be assignable by the
Stockholder. The Stockholder agrees that, upon request therefor, he will, in
writing, acknowledge and consent to any such assignment of this Agreement.

7.5 Waiver. Failure or delay on the part of either Party hereto to enforce any
right, power or privilege hereunder shall not be deemed to constitute a waiver
thereof. A waiver by one Party of a breach of any promise by the other Party
contained herein shall not operate as or be construed to constitute a waiver of
any subsequent breach of such promise by such other Party.

 

-6-



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.6 Headings. The headings of the sections and paragraphs contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of any provision of this Agreement.

7.7 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction, for or against either Party, shall be applied.
Capitalized terms used in this Agreement without definition shall have the
respective meaning ascribed to them in the Merger Agreement.

7.8 Counterparts. This Agreement may be executed in counterparts, none of which
need contain the signature of more than one Party hereto, each of which shall be
deemed to be an original, and all of which together shall constitute a single
agreement.

7.9 Acknowledgement. The Stockholder represents and warrants that (a) he has
carefully read and fully understands the terms of this Agreement; (b) he has
signed it voluntarily and with full knowledge of its contents, its legal
consequences, and the rights and obligations of the Parties; and (c) that the
Stockholder has been advised to and has had a reasonable opportunity to review
this Agreement and consult with the attorney or other personal counsel of the
Stockholder’s choosing before entering into this Agreement. The Stockholder
expressly agrees that he has no expectations or understandings contrary to the
Agreement and no usage of trade or regular practice in the industry shall be
used to modify this Agreement. The Stockholder acknowledges that this Agreement
constitutes the entire agreement between the Stockholder and the Company with
respect to the subject matter hereof and this Agreement supersedes any and all
prior or contemporaneous written or oral agreements, representations, or any
other documents or understandings; provided, however, that nothing herein
supersedes the Stockholder Agreement of even date herewith to which the
Stockholder is a party.

7.10 Effect. This Agreement shall be effective from and after the date first
written above upon execution and delivery by the Parties; provided, however,
that if the Merger is not consummated and the Merger Agreement is terminated,
this Agreement shall automatically terminate concurrently with the termination
of the Merger Agreement and shall be of no further force or effect.

[signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Non-Competition,
Non-Solicitation and Confidentiality Agreement as of the date first set forth
above.

 

SKYWORKS SOLUTIONS, INC. By:  

/s/ David J. Aldrich

Name:  

David J. Aldrich

Title:  

President and CEO

SIGNATURE PAGE TO NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Non-Competition,
Non-Solicitation and Confidentiality Agreement as of the date first set forth
above.

 

STOCKHOLDER By:  

/s/ Richard K. Williams

SIGNATURE PAGE TO NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT